DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 12/3/2020 is acknowledged.  The traversal is on the ground(s) that the restriction requirement does not articulate a serious burden with respect to the examination of groups II and III.  This is not found persuasive because the inventions require a different field of search.  Furthermore, given the structural and functional requirements of product vs method claims, prior art applicable to the product claims would not necessarily be applicable to the methods.  It is additionally noted, that the different groups raise different issues under 35 USC 101.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they simply recite a use with no active steps.  
Claims 7-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation/law of nature and an abstract idea without significantly more. The claim(s) recite(s) the natural law/correlation between genotype for rs2069514 and response to alpha 7 nicotinic acetylcholine receptor activator, as well as the abstract mental concept of making a determination/diagnosis. This judicial exception is not integrated into a practical application because the step(s) of genotyping are mere data gathering steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.  In the interest of compact prosecution, claims 12 and 13 have been interpreted as method claims for the following rejection.
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. (This is directed to step 1 of the 2019 Patent Subject Matter Eligibility Guidelines, referred to herein as “2019 PEG”).
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  See also Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).   
In Alice Corp, the Supreme Court reiterated the two step test devised in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 

Claims Analysis:
The claims have been analyzed to determine whether they recite a judicial exception (JE) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)].  (This is directed to step 2A, prong 1 of the 2019 PEG).  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)] (this is directed to step 2A, prong 2 of the 2019 PEG).  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)] (this is directed to step 2B of the 2019 PEG and step 2 of the 
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites a method for predicting therapeutic responsiveness to an alpha 7 nicotinic acetylcholine receptor activator based on the genotype for rs2069514 which is a natural correlation/law between genotype and therapeutic response.  The same analysis holds for claims 12 and 13 which also recite this natural correlation.  With regard to the natural correlation, as in Mayo, the relationship is itself a natural process that exists apart from any human action.  The predicting and identifying limitations recited in the preamble and body of the claims are also a recitation of an abstract idea because these conclusions/determinations can occur entirely within the mind.  It is therefore determined that the claims are directed to judicial exceptions.
In the instant situation, the additional element/step of obtaining the genotype of the individual does not integrate the JE into a practical application because it is a mere data gathering step to use the correlation and does not add a meaningful limitation to the method.  It is also noted that this step encompasses on receiving information which is also an abstract idea.  Likewise, elements such as the general recitation of known SNP detection methods are mere data gathering limitations that do not integrate the JE into a practical application.  
The next step involves determining whether the remaining elements, either individually or as an ordered combination, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant situation, the obtaining and identifying steps in claim 7 read on abstract mental activity as well as Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  

	Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “corresponding” in claim 7 is unclear because the metes and bounds of what constitutes a “corresponding” SNP haplotype is not clear.  It is not clear if this term encompasses SNPs in linkage disequilibrium (LD), and if so, what parameters are required to evaluate LD.  
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, the term “may” renders the claims indefinite because it is not clear if the elements following the phrase “may contain” is a limitation or not.  
Claims 12 and 13 are indefinite in that they recite a use without any active positive steps.  For claim 12, although the claim recites a “wherein” clause, it is not clear if this is an active step or not, or where this step is conducted in relation to the “use” for the treatment.  Additionally, the recitation of “plays a role” and “is implicated” are unclear.  Neither the specification nor the claim provide any guidance as to the metes and bounds of these terms such that the artisan would be able to determine ascertain which conditions or disorders were encompassed by the claims.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 7-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ghotbi (Ghotbi et al; Eur J Clin Pharcol, vol 63, pages 517-546, 2007).
It is noted that the preamble in claim 7 recites an intended use for steps I and II.  Additionally, the wherein clause merely recites a property of the polymorphisms and does not structurally distinguish the active steps required by the claims from those taught in the prior art.  
With regard to claim 7, 10-12, Ghotbi teaches obtaining the genotype of an individual in the CYP1A2 gene and identifying individuals carrying the AA or the AG genotypes for rs2069514 (-3860G>A) (see table 4).  With regard to claims 8, 9, and 13 Ghotbi teaches using PCR and primers to genotype and identify the SNPs (see page 539).  Although the claims recite the term “probe”, the term has not been defined to structurally distinguish it from a primer since both types of molecules contain nucleotide sequences and hybridize to an intended target, in this case, the CYP1A2 gene carrying the recited SNP.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,828,642. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘642 patent anticipate the instant claims.  The claims of the ‘642 patent are reproduced below:

    PNG
    media_image1.png
    684
    580
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    311
    606
    media_image2.png
    Greyscale

It is noted that the restriction requirement for group II and III was 

Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634